DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species 1 and Sub-species 1-a (Fig. 9), claims 1-3, 12, and 13, in the reply filed on 4/13/2021 is acknowledged.  Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
3.	Claim 1 is objected to because of the following informalities.  The underlined portions are not grammatically correct:

    PNG
    media_image1.png
    173
    658
    media_image1.png
    Greyscale

Appropriate correction is required.  Note that the Examiner proposed correction below to obviate the first 35 U.S.C. 112(a) rejection below also overcomes the above objection.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1, and thus dependent claims 2-3, 12, and 13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in part:
“…the restraint having a first contact section and a second contact section that contact a surface of one of outermost layers of the battery body in the stacking direction and that apply a restraining force…”

The claim reads that the first contact section and second contact section contact a surface of one of the outermost layers; however, this is not what is disclosed within the specification.  The specification teaches that the first contact section (81) and the second contact section (88) are used to apply a restraining force to one and another outermost layer of the battery body in the stacking direction, respectively (P73 of the PGPUB).   In other words, both of the first contact section and the second contact section do not each contact a surface of one of the outermost layers of the battery body as claimed; instead, as shown in Fig. 6 below, the first contact section 81 and the second contact section 88 contact one and another outermost layer of the battery body, respectively, in the stacking direction and apply a restraining force:

    PNG
    media_image2.png
    336
    517
    media_image2.png
    Greyscale

	Appropriate correction is required.  For compact prosecution purposes, the claim will be examined as it is presented as well as if it read as follows which would obviate the rejection above:
“…the restraint having a first contact section and a second contact section that respectively contact a surface of one outermost layer and another outermost layer
the negative electrode being positioned in the one
the first contact section being configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector; and
the stress being based on the restraining force of the first contact section, and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging.

6.	Claim 1, and thus dependent claim 2, 12, and 13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

*Note that claim 3 is not rejected under this heading as claim 3 defines the structure that achieves the function.
Specifically, the disclosure does not reasonably provide enablement for the full scope of the ambiguous, non-definitive functional feature/result claimed of:
“…the first contact section being configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector; and
the stress being based on the restraining force of the first contact section, and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging.”

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (emphasis mine). 

Hyatt is present given the claim covers every conceivable structural configuration for achieving the stated property while the specification discloses only those known to the inventor.  MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all restraints having a first contact section that are configured to achieve the result/property claimed of “configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative current collector…” with the stress as defined in the final three lines of the claim.
See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all restraints having a first contact section that are configured to achieve the result claimed and having any structure given no structure for achieving the result claimed is set forth in the claim.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order.  As to factor A, the claims broadly recite, “…the first contact section being configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector..” which is simply a result obtained without any defining structural entities.  This is an all-encompassing claim that covers any and all configurations that achieve the result claimed.   For example, it is not clear due to the breadth of the claims what is required in terms of structure that achieves the feature as claimed (if any), and/or certain compositional requirements, and/or necessary structural cooperative relationships, etc..   As such, this factors militates against a finding of enablement.  
As to factors B, C, and E, the field of mechanical and/or chemical coupling is not entirely unpredictable but it is vast, wherein an undue amount of experimentation would be required to practice the full scope of the invention in terms of all the structures that could meet the feature as defined, all the compositions that could meet the feature defined, etc.  These factors in combination weigh against a finding of enablement. 
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, electrical engineering, and/or mechical engineering.  This factor does not weigh for or against a finding of enablement.

Slit(s) in the first contact section (P80-83 of the PGPUB);
the restraint is constituted from an adhesive having elasticity which enables the adhesive to follow expansion/contraction of the electrode (P92-93); and
the restraint includes adhesive materials disposed intermittently on a base material layer of the first contact section such that the restraining force generated by the adhesive is less than breaking strength of collector (P98-99).
The specification does not provide any further guidance on obtaining other structural configurations that achieve the result claimed.  One of ordinary skill in the art would have to perform experimentation on the thousands of mechanical and/or chemical coupling options that achieve the result claimed for which there is no guidance.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
	Appropriate correction is required.


7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1, and thus dependent claims 2, 12, and 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
*Note that claim 3 is not rejected under this heading as claim 3 defines the structure that achieves the function.
	Claim 1 recites the following limitation:
 “…the first contact section being configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector; and
the stress being based on the restraining force of the first contact section, and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging.”

This is ambiguous functional language as there is not a clear cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
	As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
The language is simply a result obtained, wherein one of ordinary skill in the art would now know from the claim terms what structure(s) and/or structural requirements are encompassed by the claim such that there is not a clear cut indication of the scope of the subject matter covered by the claim.  For example, would a first contact section of a restraint have to have a specific compositional make up (e.g., specific polymeric materials) to meet the requirement?  Does the first contact section have to include a specified structural or dimensional feature that achieves the result?   A person of ordinary skill in the art would know from the claim terms what is required to meet the result obtained such that the claim is considered indefinite.
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Miyazaki et al. (WO 2017/033420) (published date of 3/2/2017; using US 2018/0233771 as an English language translation and copy thereof). 
Interpretation 1
Regarding claim 1, Miyazaki teaches a secondary battery 10 comprising:
an electrode group 21 (“a battery body”) having a plurality of stacked power generation elements; and
a restraint [resin sheets 24, 25 in combination with fixing tape(s) 30)] restraining the electrode group 21 (“battery body”) in a stacking direction of the power generation elements;
the power generation elements having a positive electrode having a positive electrode collector in which a positive electrode active material layer is disposed, an electrolyte layer containing an electrolyte, and a negative electrode having a negative electrode collector which includes a negative electrode active material layer containing silicon (P21, 31);

the restraint (24, 25, 30) having a first resin sheet 24 (“a first contact section”) and a second resin sheet 25 (“second contact”) section that that respectively contact a surface of one outermost layer and another outermost layer of the battery body 21 in the stacking direction and that apply a restraining force (Figs. 2-4);
the negative electrode being positioned in the one outermost layer (P23), and a surface of the negative electrode having a contact region (circled below) in contact with the first resin sheet 23 (“first contact section”) and a non-contact region which is not in contact with the first contact section (i.e., the remaining portion that is not the “contact region”);
the first contact section being configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector; and
the stress being based on the restraining force of the first contact section, and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging.
Regarding the italicized feature above, the feature is considered intrinsic to the embodiment taught by Miyazaki given the following teachings: 

    PNG
    media_image3.png
    178
    359
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    234
    507
    media_image4.png
    Greyscale

Given that the resin sheets 24, 25 (“first and second contact sections”) of Miyazaki are explicitly taught as preventing the electrodes from breaking (P26), the feature that the first resin sheet 24 (“first contact section”) is “configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector,  wherein the stress being based on the restraining force of the first contact section, and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging” is considered met given if this was not the case, the ability of the resin sheet 24 (“first contact section”) to prevent the electrodes from breaking (P26) would not be obtained.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Annotated Figure 4 is provided below for clarity of the Examiner’s interpretation of Miyazaki:

    PNG
    media_image5.png
    594
    896
    media_image5.png
    Greyscale

Interpretation 2
Regarding claim 1, Miyazaki teaches a secondary battery comprising:
an electrode group 21 (“a battery body”) having a plurality of stacked power generation elements; and
a restraint (fixing tapes 30 in combination with resin sheets 24, 25) restraining the battery body 21 in a stacking direction of the power generation elements;
the power generation elements having a positive electrode having a positive electrode collector in which a positive electrode active material layer is disposed, an electrolyte layer containing an electrolyte, and a negative electrode having a negative electrode collector which includes a negative electrode active material layer containing silicon (P21, 31);
the positive electrode active material layer and the negative electrode active material layer facing each other, and being interposed by the electrolyte layer (P21);
the restraint (30, 24, 25) having a tape base 31 (“first contact section”) and an adhesive layer 32 (“second contact section”) that contact a surface of one of outermost layers of the battery body 21 (i.e., adhesive layer 32 makes direct contact and the tape base 31 makes indirect 
the negative electrode being positioned in one the outermost layer (P23), and a surface of the negative electrode (i.e., side surface show below) having a contact region (annotated below) in contact with the tape base 31 (“first contact section”) [or adhesive layer 32 in the instance it is designated the first contact section] and a non-contact region which is not in contact with the tape base 31 (“first contact section”);


    PNG
    media_image6.png
    355
    562
    media_image6.png
    Greyscale

the tape base 31 (“first contact section”) being configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector; and
the stress being based on the restraining force of the first contact section, and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging.
Miyazaki teaches that said tape base 31 (or adhesive layer 32) (“first contact section”) is configured with clearance portion 37 that is a portion that is longer than the thickness of the stacked electrode assembly 20 (i.e., a portion that is a surplus before charge or discharge) which 
Thus, the tape base 31 (or adhesive layer 32) (“first contact section”) is considered to be “configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector; and the stress being based on the restraining force of the first contact section, and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging” given the fixing tape 30 (including base 31 and adhesive layer 32) is allowed to expand/contract with the electrode group 21 when charging and discharging such that any such stress occurring at said boundary is alleviated by the clearance portion 37:

    PNG
    media_image7.png
    322
    536
    media_image7.png
    Greyscale


Additionally and/or alternatively, Miyazaki teaches that the adhesive layer may be formed in said clearance portion 37 in a striped pattern, a grid pattern, a dotted pattern or the like (P54).  Given In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 2, Miyazaki teaches wherein the tape base 31 (or adhesive layer 32) (“first contact section”)  is configured so as to expand and contract in accordance with expansion and contraction of the negative electrode (via clearance portion 37) (Fig. 3; P48-55; Interpretation 2).
Regarding claim 12, Miyazaki teaches wherein the restraint (30, 24, 25) is formed from a pressure-sensitive-adhesive film (P43-44; Interpretation 2).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (WO 2017/033420) (published date of 3/2/2017; using US 2018/0233771 as an English language translation and copy thereof) as applied to at least claim 1 above, and further in view of Okuda et al. (US 2016/0322626).
Regarding claim 13, Miyazaki fails to disclose wherein the negative electrode active material layer has an area that is greater than an area of the positive electrode active material layer.  In the same field of endeavor, Okuda teaches holding tapes (45, 46, 47) analogous to the fixing tapes 30 of Miyazaki that restrain the stacked electrode assembly 14 of rechargeable battery 10 (P24; Fig. 1).  Okuda further teaches that the negative active material layers have a larger area than the positive active material  layers, and each negative active material layer opposes the entire surface of the corresponding positive active material layer with a separator located in between (P4).   This reduces the deposition of lithium metal on the surface of the 
negative active material layer, which is caused by current concentration during 
charging (P4).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of providing the negative electrode active material layer of Miyzaki such that it has an area that is greater than an area of the positive electrode active material layer given Okuda teaches the technique is known in the art and provides the beneficial result of reducing the deposition of lithium metal on the surface of the negative active material layer (P4).  


Allowable Subject Matter
13.	Claim 3 has been examined assuming the proposed correction above from section 5 has been provided to claim 1.  Claim 3 is not rejected under 35 U.S.C. 112(a)/pre-AIA -first paragraph or 112(b)/pre-AIA -second paragraph headings because claim 3 sets forth the structure that is enabled and definitive to achieve the feature of, “…the first contact section being configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector…” such that a person of ordinary skill in the art would know from the claim terms what is required to meet the configured to clause.
	Claim 3 would be allowable if rewritten to include all of the limitations of the base claim and to incorporate the proposed correction above from section 5 to claim 1.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at such a claim.  The closest prior art in terms of a restraint with the claimed structure is to Lee et al. (US 2015/0132631), the reference teaching a binding structure that may take the form shown below in Fig. 6B so as to surround the stacked electrode assembly 100:

    PNG
    media_image8.png
    307
    513
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    362
    433
    media_image9.png
    Greyscale


	Other noteworthy prior art found in the search includes:
Lee (US 2015/0288022) teaches an end tape (“restraint”) for a stacked electrode assembly including holes 301, 302 that may be rectangular, elliptical, circular, etc.; however, Lee is silent as to a facing section and non-facing section of the negative electrode active material layer as set forth or that the slit extends toward the base section from the end face and reaches at least to a position facing a boundary of the facing section and the non-facing section:

    PNG
    media_image10.png
    688
    419
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    331
    429
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    339
    412
    media_image12.png
    Greyscale

Minagata et al. (US 2017/0018753) teaches immobilization tapes (45) analogous to the fixing tapes 30 of Miyazaki that restrain the stacked electrode assembly 12 of rechargeable battery 10:

    PNG
    media_image13.png
    836
    481
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    461
    568
    media_image14.png
    Greyscale


Minagata teaches the known technique of applying the immobilization tape 45 directly to contact the outer negative electrodes positioned at the one and another outermost layers of the stack, respectively (Fig. 3), and further that the negative electrode active material layer 27 has an area that is greater than area of the positive electrode active material layer 23 (Fig. 3; P23-27).  
	

Sakashita et al. (US 2012/0107673) teaches the following fix means 8A (“restraint”):

    PNG
    media_image15.png
    623
    559
    media_image15.png
    Greyscale

Miyazaki et al. (US 2013/0052510) teaches tapes applied to the stacked battery shown below:

    PNG
    media_image16.png
    414
    520
    media_image16.png
    Greyscale

The above prior art only constitutes the state of the prior art and the references whether taken alone or in combination fail to meet the claimed features of corrected claim 1 rewritten to further include claim 3.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729